DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Arguments
Claims 8, 10-11 and 15 are cancelled and 1-7, 9, 12-14, 16-24 are pending. Applicant’s arguments with respect to claim(s) 1-7, 9, 12-14, 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites the limitation " wherein at least one among the extracting step, the generating step and the creating step …" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Publication Number 2018/0253593 A1, hereinafter “Hu”) in view of Quinn et al. (US Publication Number 2017/0039752 A1, hereinafter “Quinn”).

(1) regarding claim 1:
As shown in fig. 1, Hu disclosed a method of generating a three-dimensional (3D) avatar from a two-dimensional (2D) image (para [0012], note that the following described implementations may be found in the disclosed virtual reality (VR)-based apparatus and method to generate a 3D human face model using RGBD data i.e. image data), the method comprising: 
obtaining a 2D image related to a face of a person (para. [0013], note that the plurality of color images and corresponding depth information of the first user may be captured by the sensing device); 
detecting a landmark of the face in the obtained 2D image (para. [0014], note that the virtual reality-based apparatus may be configured to detect a plurality of feature points from each color image of the received plurality of color images of the face of the first user based on a two dimensional (2D) facial landmark detection); 
generating a first mesh model by modeling a 3D geometrical structure of the face based on the detected landmark (para. [0014], note that the VR-based apparatus may be configured to estimate an affine transformation based on the detected plurality of feature points on the generated point cloud and a plurality of landmark points on the mean-shape face model); 
extracting face texture information from the obtained 2D image (para. [0024], note that the sensing device 106 may comprise suitable logic, circuitry, interfaces, and/or code that may be configured to capture a plurality of color images and corresponding depth information of the face of the first user 110) or modifying at least one face element in the first mesh model; 
determining a second mesh model to be blended with the first mesh model in response to a user input, the first mesh model and the second mesh model having an identical mesh topology (para. [0035], note that the derivation of the set of blend shapes by the application of the evaluated set of transformations on the refined first 3D face model of the face of the first user 110 in a neutral expression is shown and described, for example, in FIG. 3K. The VR-based apparatus 102 may generate a plurality of second 3D face models of the face of the first user 110 in a plurality of arbitrary face expressions based on the evaluated set of blend shapes. An example of the generation of the second 3D face model of the face of the first user 110 in an arbitrary facial expression based on the derived set of blend shapes is shown and described, for example, in FIG. 3L.) or wherein the modified first mesh model and the second mesh model have an identical mesh topology; 
generating a 3D avatar by blending the first mesh model and the second mesh model (para. [0135], note that the generated refined first 3D face model 352 of the face of the first user 110 in a neutral expression and the generated second 3D face model 378 of the face of the first user 110 in an arbitrary facial expression may be utilized in creation of virtual presence and gaming environments) or by blending the modified first mesh model and the second mesh model. 
Hu disclosed most of the subject matter except for specifically teaching generating a 3D avatar; and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information; and, wherein the second mesh model indicates a plurality of second mesh model candidates, and is determined based on one of the plurality of indicated second mesh model candidates selected in response to a user input.
However, Quinn disclosed generating a 3D avatar (para. [0052], note that h, the avatar characterization engine 120 begins with an otherwise featureless 3D head model having the selected avatar head shape); and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information (para. [0055], note that  facial recognition software like 3D facial recognition and reconstruction engine 116 identifies head features including facial features in the point cloud in step 203, and in step 205 fits a 3D mesh to the head features including the facial features in the point cloud); and wherein the second mesh model indicates a plurality of second mesh model candidates, and is determined based on one of the plurality of indicated second mesh model candidates selected in response to a user input (para. [0056], note that the 3D facial engine 116, for example in step 214, determines a head size and head shape from the tracking mesh, and in step 216, selects a human head reference mesh model with N predefined 3D shape units based on the head size and head shape. In step 218, one or more corresponding points of head features in the 3D tracking mesh and the human head reference mesh model are identified).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed generating a 3D avatar; and applying, to the 3D avatar, a visual expression corresponding to the extracted face texture information; and, wherein the second mesh model indicates a plurality of second mesh model candidates, and is determined based on one of the plurality of indicated second mesh model candidates selected in response to a user input. The suggestion/motivation for doing so would have been in order to automatically generate a facial avatar resembling a user in a defined art style from real time image data tracking a user's face (para. [0002]). Therefore, it would have been obvious to combine Hu with Quinn to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Hu further disclosed the method of claim 1, wherein the first mesh model is generated based on a result of analysis generated by analyzing a location relation of the detected landmark with respect to multiple basic face mesh models previously stored in a database (para. [0014], note that the memory device may be further configured to also store a mean-shape face model in the neutral expression and a plurality of shape components of the mean-shape face model as a part of the stored 3D face model, and a plurality of arbitrary facial expressions related to the mean-shape face model. For example, the plurality of arbitrary facial expressions of the 3D mean-shape face model may be stored as expression templates. The virtual reality-based apparatus may be configured to detect a plurality of feature points from each color image of the received plurality of color images of the face of the first user based on a two dimensional (2D) facial landmark detection).

(3) regarding claim 3:
Hu further disclosed the method of claim 3, further comprising applying, to the first mesh model, a blend shape for adjusting a size of a specific portion within the face in response to a user input (para. [0019], note that the VR-based apparatus may be configured to derive a set of blend shapes from the refined first 3D face model of the first user based on the applied set of transformations corresponding to the plurality of arbitrary facial expressions of the face of the first user).

(4) regarding claim 4:
Hu further disclosed the method of claim 2, further comprising: detecting, in a moving image, a modification of a specific portion within the face when the 2D image is the moving image comprising continuous images, and applying a corresponding modification to the first mesh model or the 3D avatar based on a predetermined rule of the blend shape (para. [0142], note that the 3D model based conferencing device, such as the VR-based apparatus 102, enables video less conferencing that may not require a high network bandwidth for video transmission. For example, the 3D model based conferencing device may track one or more facial expressions a first person involved in conferencing. The 3D model based conferencing device may then animate a second 3D face model, such as the second 3D face model 378, based on the tracked one or more facial expressions of the first person).

(5) regarding claim 5:
Hu further disclosed the method of claim 4, wherein the predetermined rule of the blend shape is defined with respect to a mean face mesh model of the multiple basic face mesh models previously stored in the database (para. [0014], note that the memory device may be further configured to also store a mean-shape face model in the neutral expression and a plurality of shape components of the mean-shape face model as a part of the stored 3D face model, and a plurality of arbitrary facial expressions related to the mean-shape face model).

(6) regarding claim 6:
Hu further disclosed the method of claim 4, wherein the predetermined rule of the blend shape is defined as a number corresponding to a specific movement or state (para. [0135], note that the VR-based apparatus 102 may estimate the weight coefficients 376 for each blend shape from the set of blend shapes 374 to achieve a particular arbitrary facial expression of the first user 110).

(7) regarding claim 7:
Hu further disclosed the method of claim 2, wherein the second mesh model has a mesh topology identical with a mean mesh topology of the multiple basic face mesh models previously stored in the database, and wherein the second mesh model is at least one of a model having highlighted beauty or an animation character model (para. [0138], note that the face modeler 212 and the shape refining circuitry 214, enables an apparatus, such as the VR-based apparatus 102, to generate and display realistic 3D face model of the user. The apparatus, such as the VR-based apparatus 102, is able to generate realistic 3D face model of the face of the user by use of the images and corresponding depth information of the face of the user received by the sensing device 106, thereby providing a specific improvement in 3D virtual reality environment).
Hu disclosed most of the subject matter except for specifically teaching wherein the second mesh model is determined by displaying a plurality of second mesh model candidates and selecting one of the displayed plurality of second mesh model candidates through the user input.
However, Quinn disclosed wherein the second mesh model is determined by displaying a plurality of second mesh model candidates and selecting one of the displayed plurality of second mesh model candidates through the user input (para. [0056], note that the 3D facial engine 116, for example in step 214, determines a head size and head shape from the tracking mesh, and in step 216, selects a human head reference mesh model with N predefined 3D shape units based on the head size and head shape. In step 218, one or more corresponding points of head features in the 3D tracking mesh and the human head reference mesh model are identified).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed wherein the second mesh model is determined by displaying a plurality of second mesh model candidates and selecting one of the displayed plurality of second mesh model candidates through the user input. The suggestion/motivation for doing so would have been in order to automatically generate a facial avatar resembling a user in a defined art style from real time image data tracking a user's face (para. [0002]). Therefore, it would have been obvious to combine Hu with Quinn to obtain the invention as specified in claim 7.

(8) regarding claim 9:
Hu further disclosed the method of claim 2, wherein the database comprises a database associated with principal component analysis (PCA) (para. [0027], note that the stored 3D face model may be a Principle Component Analysis (PCA) model. The PCA model may be built from a plurality of different faces, for example, about 200 faces of different users).

(9) regarding claim 12:
Hu further disclosed the method of claim 1, further comprising: detecting, in the 2D image, face attribute information indicative of a detailed feature of the face using a deep learning model (para. [0024], note that the sensing device 106 may be further configured to determine appearance attributes of the face of the first user 110, based on a captured facial expression); and applying, to the 3D avatar, the visual expression corresponding to the detected face attribute information (para. [0032], note that the VR-based apparatus 102 may be configured to evaluate a face model residue based on the difference in positions of a plurality of vertices of the generated first 3D face model of the face of the first user 110 and the generated rigid aligned point cloud of the face of the first user. Para. [0049], note that the face modeler 212 may be configured to generate a deformed mean-shape face model in a neutral expression after applying rigid and non-rigid alignment operation on the stored mean-shape face model).

(10) regarding claim 13:
Hu further disclosed the method of claim 12, wherein the face attribute information comprises an attribute related to at least one of hair, glasses, mustache and/or beard, eyebrows, eyes, a mouth, a nose, skin, an expression, and a jaw of the face (para. [0027], note that the depth sensor 106B may be configured to capture the corresponding depth information of the face of the first user 110 positioned in front of the sensing device 106 in a neutral expression at the time of capture of the color images. The captured depth information of the face of the first user 110 may include information about "Z" coordinates of the face of the first user 110. For example, an amount of protrusion, such as a mole, protuberance of a nose, depth of cheek region with respect to forehead region, and different depths of different regions of the face cannot be estimated with accuracy without depth information of each region of the face of the first user 110.).

(11) regarding claim 14:
As shown in fig. 1, Hu disclosed an apparatus for generating a three-dimensional (3D) avatar from a two-dimensional (2D) image (para [0012], note that the following described implementations may be found in the disclosed virtual reality (VR)-based apparatus and method to generate a 3D human face model using RGBD data i.e. image data), the method comprising: 
a processor; and
a memory storing an instruction related to an operation of the processor, wherein the processor is configured to
obtain 2D image related to a face of a person (para. [0013], note that the plurality of color images and corresponding depth information of the first user may be captured by the sensing device); 
detect a landmark of the face in the obtained 2D image (para. [0014], note that the virtual reality-based apparatus may be configured to detect a plurality of feature points from each color image of the received plurality of color images of the face of the first user based on a two dimensional (2D) facial landmark detection); 
generate a first mesh model by modeling a 3D geometrical structure of the face based on the detected landmark (para. [0014], note that the VR-based apparatus may be configured to estimate an affine transformation based on the detected plurality of feature points on the generated point cloud and a plurality of landmark points on the mean-shape face model); 
extract face texture information from the obtained 2D image or modify at least one face element in the first mesh model (para. [0021], note that the VR-based apparatus 102 may be configured to introduce (or add) the plurality of feature points and/or other features of a human face in real time or near-real time to the generated 3D face model); 
determine a second mesh model to be blended with the first mesh model in response to a user input or wherein the modified first mesh model and the second mesh model have and identical mesh topology, the first mesh model and the second mesh model having an identical mesh topology (para. [0035], note that the derivation of the set of blend shapes by the application of the evaluated set of transformations on the refined first 3D face model of the face of the first user 110 in a neutral expression is shown and described, for example, in FIG. 3K. The VR-based apparatus 102 may generate a plurality of second 3D face models of the face of the first user 110 in a plurality of arbitrary face expressions based on the evaluated set of blend shapes. An example of the generation of the second 3D face model of the face of the first user 110 in an arbitrary facial expression based on the derived set of blend shapes is shown and described, for example, in FIG. 3L)
generating a 3D avatar by blending the modified first mesh model and the second mesh model (para. [0135], note that the generated refined first 3D face model 352 of the face of the first user 110 in a neutral expression and the generated second 3D face model 378 of the face of the first user 110 in an arbitrary facial expression may be utilized in creation of virtual presence and gaming environments). 
Hu disclosed most of the subject matter except for specifically teaching generating a 3D avatar; and apply, to the 3D avatar, a visual expression corresponding to the extracted face texture information; and, wherein the second mesh model indicates a plurality of second mesh model candidates, and is determined based on one of the plurality of indicated second mesh model candidates selected in response to a user input.
However, Quinn disclosed generating a 3D avatar (para. [0052], note that h, the avatar characterization engine 120 begins with an otherwise featureless 3D head model having the selected avatar head shape); and apply, to the 3D avatar, a visual expression corresponding to the extracted face texture information (para. [0055], note that  facial recognition software like 3D facial recognition and reconstruction engine 116 identifies head features including facial features in the point cloud in step 203, and in step 205 fits a 3D mesh to the head features including the facial features in the point cloud); and wherein the second mesh model indicates a plurality of second mesh model candidates, and is determined based on one of the plurality of indicated second mesh model candidates selected in response to a user input (para. [0056], note that the 3D facial engine 116, for example in step 214, determines a head size and head shape from the tracking mesh, and in step 216, selects a human head reference mesh model with N predefined 3D shape units based on the head size and head shape. In step 218, one or more corresponding points of head features in the 3D tracking mesh and the human head reference mesh model are identified).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed generating a 3D avatar; and apply, to the 3D avatar, a visual expression corresponding to the extracted face texture information; and, wherein the second mesh model indicates a plurality of second mesh model candidates, and is determined based on one of the plurality of indicated second mesh model candidates selected in response to a user input. The suggestion/motivation for doing so would have been in order to automatically generate a facial avatar resembling a user in a defined art style from real time image data tracking a user's face (para. [0002]). Therefore, it would have been obvious to combine Hu with Quinn to obtain the invention as specified in claim 14.

	(12) regarding claim 19:
	As shown in fig. 4A, Hu disclosed computer-implemented method (para. [0112], note that FIGS. 4A, 4B, and 4C, collectively, depicts a method that illustrates exemplary operations to generate realistic 3D human face model using a virtual reality-based apparatus) comprising: 
extracting landmark features from at least one face in an image, wherein the landmark features, as defined by an extraction algorithm, are comprised of multiple graphical image points or coordinates that characterize the face (para. [0014], note that the virtual reality-based apparatus may be configured to detect a plurality of feature points from each color image of the received plurality of color images of the face of the first user based on a two dimensional (2D) facial landmark detection); 
generating a first mesh model for the face, using a mesh topology obtained from basic face models stored in a database or storage means (para. [0030], note that The VR-based apparatus 102 may be configured to derive an input mesh of the face of the first user 110 based on the addition of edges to the rigid aligned point cloud of the face of the first user 110), wherein the mesh topology defines an array of geometrical structures between essential elements constituting the face (para. [0030], note that the VR-based apparatus 102 may be configured to deform the stored mean-shape face model in neutral expression based on the derived input mesh of the face of the first user 110 in neutral expression); and 
wherein at least one among the extracting step, the generating step and the creating step is performed by the at least one software module, at least one hardware element or a combination thereof (para. [0036], note that the VR-based apparatus 102 may include a circuitry 202, a memory 204, and an input/output (I/O) device 206. The circuitry 202 may further include a network interface 208, a processor 210, a face modeler 212, and a shape refining circuitry 214. The I/O device 206 may include a display screen 206A, which may be utilized to render an application interface 216. The circuitry 202 which may include the network interface 208, the processor 210, the face modeler 212, and the shape refining circuitry 214 may be communicatively coupled to the memory 204 and the I/O device 206). 
Hu disclosed most of the subject matter except for specifically teaching creating a face of an avatar or virtual character by performing graphics blending of the first mesh model with a second mesh model selected or obtained, based on user input, from among multiple second mesh model candidates, which have similar or same mesh topology characteristics as those of the first mesh model and stored in the database or storage. 
However, Quinn disclosed creating a face of an avatar or virtual character by performing graphics blending of the first mesh model with a second mesh model selected or obtained, based on user input (para. [0047], note that changes in measurements, in some examples, may be stored as action unit coefficients for action unit meshes or sub-meshes which may be blended into one or more shape units for representing expression changes of a user's face. For transferable expressions, the action unit coefficients for the sub-meshes are mapped to corresponding action units for sub-meshes of corresponding shape units of an avatar character model), from among multiple second mesh model candidates, which have similar or same mesh topology characteristics as those of the first mesh model and stored in the database or storage (para. [0042], note that FIGS. 4A and 4B illustrate some examples of shape units of a 3D head model. As mentioned above, a shape unit is a collection of 3D points which represents a head feature or an aspect of a head feature. In the illustrated examples, the collection of 3D points is a set of vertices or connection points in a 3D head mesh which may also include a three dimensional (3D) rig which models human bone structure and bone movement under a skin surface which skin surface is represented by the mesh). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed creating a face of an avatar or virtual character by performing graphics blending of the first mesh model with a second mesh model selected or obtained, based on user input, from among multiple second mesh model candidates, which have similar or same mesh topology characteristics as those of the first mesh model and stored in the database or storage. The suggestion/motivation for doing so would have been in order to automatically generate a facial avatar resembling a user in a defined art style from real time image data tracking a user's face (para. [0002]). Therefore, it would have been obvious to combine Hu with Quinn to obtain the invention as specified in claim 19.

Allowable Subject Matter
Claims 16-18 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior arts made of record do not teach “wherein the processor is further configured to generate the first mesh model based on a result of analysis generated by analyzing a location relation of the detected landmark with respect to multiple basic face mesh models previously stored in a database, and wherein the processor is further configured to apply, to the first mesh model, a blend shape for adjusting a size of a specific portion within the face in response to inputs from the user”, as recited in claim 16. Claims 17-18 depend on claim 16. And “wherein the graphics blending is performed at a particular blending ratio of x:y that is based upon a user preference, wherein ‘x’ represents a blending amount of the first mesh model and ‘y’ represents a blending amount of the second mesh model, whereby x>y results in characteristics of the first mesh model to be more dominant in the face of the avatar or virtual character, and x”, as recited in claim 20. Claims 21-24 depend on claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zatepyakin (US Publication Number 2018/0182165 A1) disclosed face tracking system which generates a model for extracting a set of facial anchor points on a face within a portion of a face image based a multiple-level cascade of decision trees. The face tracking system identifies a mesh shape adjusted to an image of a face.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674